                                           Case 3:20-cv-02102-JD Document 23 Filed 04/24/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CCSAC, INC., et al.,                               Case No. 20-cv-02102-JD
                                                        Plaintiffs,
                                   8
                                                                                            ORDER GRANTING MOTION FOR
                                                 v.                                         PRELIMINARY INJUNCTION
                                   9

                                  10     PACIFIC BANKING CORP, et al.,                      Re: Dkt. No. 14
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The Court granted an ex parte temporary restraining order in favor of plaintiffs CCSAC,

                                  14   Inc. and CANN Distributors, Inc. and against defendants Pacific Banking Corp. (“PBC”), Justin

                                  15   Costello and GRN Funds, LLC. Dkt. No. 13 (“TRO”). As directed by the TRO order, plaintiffs

                                  16   have filed a motion for a preliminary injunction. Dkt. No. 14. They have established reasonable

                                  17   efforts at service, including what appears to have been successful email service on some

                                  18   defendants, but no defendant has appeared in the case or opposed the motion. For the reasons

                                  19   discussed in the TRO order, the Court grants an injunction on exactly the same terms, intended

                                  20   solely to preserve the status quo pendente lite.

                                  21          Upon receiving actual notice of this order by personal service or otherwise, defendants and

                                  22   their officers, agents, servants, employees and attorneys, and any other persons in active concert or

                                  23   participation with them, are prohibited and enjoined from:

                                  24          1. Using, drawing down, transferring or in any way reducing the funds deposited with

                                  25              PBC by CCSAC, Inc. or CANN Distributors, Inc. without their express consent; and

                                  26          2. Deleting, destroying, editing, or in any way altering any records relating to plaintiffs’

                                  27              deposits, including without limitation all transaction and deposit balance records.

                                  28
                                           Case 3:20-cv-02102-JD Document 23 Filed 04/24/20 Page 2 of 2




                                   1          Given the nature of the case and the relief ordered, a bond need not be posted under

                                   2   Federal Rule of Civil Procedure 65(c). See Jorgensen v. Cassiday, 320 F.3d 906, 919-20 (9th Cir.

                                   3   2003); Barahona-Gomez v. Reno, 167 F.3d 1228, 1237 (9th Cir. 1999).

                                   4          Plaintiffs are directed to attempt personal and corporate service, and email service, of this

                                   5   order to all known addresses for defendants. Defendants may ask for reconsideration of the

                                   6   injunction for good cause if and when they appear in the case.

                                   7          IT IS SO ORDERED.

                                   8   Dated: April 24, 2020

                                   9

                                  10
                                                                                                    JAMES DONATO
                                  11                                                                United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
